DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on September 26, 2022 has been entered.

Status of Claims
	Claims 1-2 are examined in this office action of which claim 1 was amended in the reply dated 9/26/22.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2012-140675 A (with provided English machine translation) of Ichinomiya. 
As to claim 1, Ichinomiya discloses a steel composition in Example F from Table 1 as shown below in comparison to the claimed range in Table A below.
Table A
Element
Applicant’s Claim 1 Range in mass%
Ichinomiya Example F in Table 1 in mass %
Carbon
0.10% to 0.30%
0.21%
Silicon
0.10% to 1.20%
0.18%
Manganese
0.30% to 1.50%
0.69%
Sulfur
0.010% to 0.030%
0.016%
Chromium
0.10% to 1.00%
1.22%
Boron
0.0005% to 0.0050%
0.0023%
Antimony
0.005% to 0.020%
0.012%
Nitrogen
0.0150% or less
0.0039%
Aluminum
27/14[(N−(14/10.8)B+0.030]≦Al≦0.120%
0.062%
Titanium
in the incidental impurities is 0.005% or less.
0.003%
Iron
Balance and incidental impurities
balance Fe with inevitable impurities (see abstract)



Thus Example F falls within the claimed ranges of carbon, silicon, manganese, sulfur, boron, antimony, nitrogen and iron. Example F from Ichinomiya also satisfies the further limitations with respect to aluminum and antimony. In this case, following the formula: B−(10.8/14)N≧0.0003% would result in                         
                            0.0023
                            -
                            
                                
                                    10.8
                                
                                
                                    14
                                
                            
                            *
                            0.0039
                            =
                             
                        
                    -0.00071% which is less than 0.0003% so the bounds on Aluminum must satisfy 27/14[(N−(14/10.8)B+0.030]≦Al≦0.120% which is                         
                            
                                
                                    27
                                
                                
                                    14
                                
                            
                            
                                
                                    
                                        
                                            0.0039
                                            -
                                             
                                            
                                                
                                                    
                                                        
                                                            14
                                                        
                                                        
                                                            10.8
                                                        
                                                    
                                                
                                            
                                            0.0023
                                            +
                                            0.03
                                        
                                    
                                
                            
                            =
                             
                        
                    0.059629%. Since the aluminum disclosed in Example F is 0.062%, Example F of Ichinomiya satisfies this relationship.
Ichinomiya also satisfies the relationship with antimony, Sb≧{Si/2+(Mn+Cr)/5}/70, as Example F of Ichinomiya would be                         
                            
                                
                                    
                                        
                                            
                                                
                                                    0.18
                                                
                                                
                                                    2
                                                
                                            
                                            +
                                            
                                                
                                                    
                                                        
                                                            0.69
                                                            +
                                                            1.22
                                                        
                                                    
                                                
                                                
                                                    5
                                                
                                            
                                        
                                    
                                
                                
                                    70
                                
                            
                            =
                            0.006743
                            %
                        
                     which the antimony in Example F exceeds (0.012%).
	While example F of Ichinomiya does not disclose a Chromium amount within the claimed range of 0.10% to 1.0%, Ichinomiya does disclose a range for Chromium of 0.5-2.5% (Ichinomiya, claim 1). Ichinomiya also discloses that chromium contributes not only to hardenability but also to improvement of temper softening resistance, and also useful for promoting spheroidization of carbides (Ichinomiya, pg. 6 of Espacenet machine translation, lines 29-31). As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed chromium composition over the prior art disclosure since the prior art teaches the increase in hardenability and improvement of temper softening throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) . See MPEP § 2144.05 I.
	Finally, Ichinomiya does not disclose where the steel has an effective hardened case depth of 0.85 mm or more and 0.96 mm or less, where the effective hardened case depth is defined as a depth with Vickers hardness of 550 HV from a surface of the steel.
	However, Ichinomiya discloses performing carburization at a carbon potential of 1.5% or more and 900 to 1050 °C for about 2 to 10 hours, once cool to 700 °C or less, then holding again at 800 to 900 °C for 30 minutes or more and then oil cooling preferably followed by tempering at 170 to 200 °C (Ichinomiya, pg. 9 of Espacenet machine translation, lines 6-9). Meanwhile, applicant discloses that surface hardening is done via heat treatment such as carburizing (Applicant’s specification, paragraph [0002]) and applicant discloses that its carburization-quenching treatment used to obtain a case hardened part is performed at a carburizing temperature of 900 °C to 1050 °C and a quenching temperature of 800 °C to 900 °C and tempering is preferably performed at a temperature of 120 °C to 250 °C (Applicant’s specification, paragraph [0035]). Applicant notes that the examples in Table 1 were subjected to the carburizing-quenching-tempering conditions illustrated in FIG. 1 (Applicant’s specification, paragraph [0036]). Thus, the examples in Table 1 were carburized at 930°C for 180 min (3 hours) followed by soaking at 850 °C for 40 min and oil quenching with tempering at 170 °C (Applicant’s specification, FIG. 1). 
As Ichinomiya discloses the same starting material (as shown in Table A and the rejection above) and applies the substantially identical process thereto (Carburization at an overlapping time and temperature), a person of ordinary skill would expect the steel to exhibit the same properties, namely an effective hardened case depth of 0.85 mm or more and 0.96 mm or less. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (emphasis added), see MPEP § 2112.01(I).

	As to claim 2, Ichinomiya further discloses a steel according to claim 1, further comprising, in mass%, Nb: 0.06 mass% or less (Ichinomiya, claim 2) and V: 0.5 mass% or less (Ichinomiya, claim 2) and these ranges overlap the claimed ranges for Nb (0.050% or less) and V (0.200% or less). As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed Nb and V composition over the prior art disclosure since the prior art teaches the improvement in hardenability (Ichinomiya, pg. 7 of Espacenet machine translation, lines 27-29) throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) . See MPEP § 2144.05 I.

Response to Arguments
	With respect to the 103 rejection over Ichinomiya, applicant has amended claim 1 to include an effective hardened case depth of 0.85 mm or more and 0.96 mm or less, where the effective hardened case depth is defined as a depth with Vickers hardness of 550 HV from a surface of the steel. Applicant argues that Ichinomiya discloses an effective hardening depth of 1.2 mm and thus Ichinomiya fails to suggests this claimed range for effective hardening depth (Applicant’s remarks, pg. 5 last paragraph). Applicant argues that the steel is hardened by heat treatment such as carburizing and in the instant application the steel was carburized at 930 °C for 180 min (3 hours) while Ichinomiya teaches that carburization is carried out at 930 °C for 7 hours (Applicant’s remarks, pg. 5 last paragraph). 
	However, while Ichinomiya discloses the above noted specific parameters for carburization (930 °C for 7 hours), Ichinomiya also discloses a broader range for the carburization treatment, 900 to 1050 °C for about 2 to 10 hours (Ichinomiya, pg. 9 of Espacenet machine translation, lines 6-9). As such, it would be obvious to select within these overlapping ranges and a person of ordinary skill would expect the substantially identical process applied to the same material to exhibit the same properties (i.e. an effective hardened case depth). Therefore the instant claims are still obvious over Ichinomiya and the rejection is maintained. 

Applicant’s arguments, see page 6, first full paragraph, filed September 26, 2022, with respect to the 103 rejection over Nakajima in view of Ichinomiya have been fully considered and are persuasive.  The rejection of December 20, 2019 has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua S Carpenter whose telephone number is (571)272-2724. The examiner can normally be reached Monday - Friday 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571) 272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA S CARPENTER/Examiner, Art Unit 1733                                                                                                                                                                                                        

/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733